Citation Nr: 0301796	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
secondary to the veteran's service-connected left shoulder 
disorder.

2.  Entitlement to service connection for impairment of the 
left wrist and hand.

3.  Entitlement to an initial compensable evaluation for 
limited supination of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for limitation of supination 
of the left elbow assigned a noncompensable evaluation; 
denied claims for service connection for impairment of the 
left wrist and hand, PTSD, anxiety disorder, right shoulder, 
right arm, and right elbow; and denied entitlement to a total 
rating based on individual unemployability.  The veteran 
appeared at a hearing at the RO in March 2000.  At that 
hearing, the veteran withdrew the issues of entitlement to 
service connection for PTSD and entitlement to total 
disability based on individual unemployability.  

Subsequent to receipt of a notice of disagreement, the RO 
issued a statement of the case addressing the issues of 
entitlement to service connection for the right shoulder, 
arm, and elbow in October 2000.  A timely substantive appeal 
addressing these issues is not of record.  Accordingly, the 
Board does not have jurisdiction of these issues.

The issue of higher evaluation of limitation of supination of 
the left elbow is reflected on the first page of this 
decision in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for a 
compensable evaluation for his left elbow disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO granted service connection for post arthroplasty 
of the left shoulder with history of recurrent dislocations 
and limitation of supination of the left elbow.

2.  The claims file contains medical evidence relating the 
veteran's bipolar disorder to his service-connected left 
shoulder disorder.

3.  The medical evidence of record does not establish that 
the veteran's impairment of the left wrist and hand is 
proximately due to or the result of his service-connected 
left shoulder or left elbow disorder.

4.  A left elbow disorder is manifested by zero degrees 
extension, 145 degrees flexion, 60 to 85 degrees pronation, 
and 45 to 60 degrees supination, without objective evidence 
of pain on motion.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, service 
connection for bipolar disorder, claimed as secondary to 
service-connected left shoulder disorder, is warranted.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).

2.  Service connection for impairment of the left wrist and 
hand claimed as secondary to service-connected left shoulder 
and left elbow disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The criteria for a compensable evaluation for limitation 
of supination of the left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran does not contend that his bipolar disorder or 
disorders of the left wrist and hand resulted from service.  
Rather, the veteran maintains that he developed bipolar 
disorder and disorder of the left hand and wrist as a result 
of his service-connected post arthroplasty of the left 
shoulder with history of recurrent dislocation and limitation 
of supination of the left elbow.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The Court clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

A.  Bipolar disorder

An April 1987 private physical examination report stated that 
the veteran's marital difficulties had contributed to his 
overall sense of well-being.  However, there is no diagnosis 
of a neuropsychiatric disorder.  

At a May 1997 VA mental disorders examination, the veteran 
reported difficulty finding and maintaining employment due to 
his recurrent left shoulder dislocations.  He also reported 
that he was counseled in the 1970's and 1980's for depression 
and still felt down that he had to rely on his spouse for 
support.  The examiner found no psychiatric diagnosis.  

VA outpatient treatment records from 1997 to 2000 reveal that 
the veteran was followed by the Psychology and Psychiatric 
clinics.  Psychology records beginning in 1999 indicate that 
the veteran was being treated for depression and pain related 
to his left shoulder disability and his inability to find 
work.  An August 1999 record contains a diagnosis of 
dysphoric bipolar mood disorder.

A March 2000 VA mental disorder examination report noted the 
veteran's complaints of irritability and depression over his 
inability to find and maintain employment due to his left 
shoulder disorder.  The veteran reported that he was a 
musician and piano tuner.  The diagnosis was bipolar II 
disorder, depressed.  The VA psychiatrist opined that "[a] 
causal relationship between the veteran's service-connected 
left shoulder disorder and his psychiatric disorder was 
possible in the sense that his bipolar disorder may have been 
(as likely as not) aggravated by the chronic and severe 
series of repeated setbacks and disappointments in treatment 
of left shoulder which led to increasingly poor ability to 
work."

VA and private medical records from February 2000 to August 
2002 show continued complaints of depression and frustration 
with his inability to work to provide for his family.  
Diagnoses included depression and bipolar disorder.  

In his statements and testimony, the veteran reported that he 
has been unable to gain and maintain employment due to his 
left shoulder disorder and this led to the development of his 
bipolar disorder.  The veteran reported that he applied for 
Social Security disability, but was turned down because he 
had not paid in enough to be eligible.

In a support statement received in May 2001, the veteran's 
wife, a registered nurse, stated that the veteran suffered 
recurrent left shoulder dislocations and pain since service 
and that he attempted to gain and maintain employment.  
However, his wife stated that because of the limitations and 
pain of the left shoulder, the veteran became angry, 
frustrated, and developed feelings of inadequacy. 

Following review of the evidence, particularly the opinion 
advanced by the VA physician who conducted the March 2002 
psychiatric examination, and resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a grant of 
service connection for bipolar disorder as being proximately 
due to or the result of his service-connected left shoulder 
disorder.  Accordingly, entitlement to service connection for 
bipolar disorder is granted.



B.  Left wrist and hand

VA and private medical records from March to September 1995 
disclose the veteran's complaints of tingling and numbness in 
the left arm into his hand.  The impressions included 
rule/out carpal tunnel syndrome, rule/out cervical 
radiculopathy, and chronic recurrent left shoulder 
dislocations with marked limited use of the upper extremity 
owing to ligamentous and bone injury with neurologic 
involvement.  A November 1994 VA nerve conduction study 
revealed normal study of the upper left extremity.  Diagnoses 
included impingement syndrome of the left shoulder and 
posttraumatic arthritis of the left shoulder.

At a May 1997 VA examination, the veteran complained of 
numbness and tingling from his left shoulder into his left 
arm and hand.   Evaluation of the left wrist and hand was 
unremarkable.  There were no diagnoses of a left wrist or 
hand impairment and the examiner commented that the left 
wrist did not seem to be much of a problem.  X-ray studies, 
performed in July 1997, of the left wrist and hand were 
normal.

At his March 2000 hearing, the veteran testified that he 
experienced numbness and tingling in his left wrist, hand, 
and twitching in his fingers, and that he had difficulty 
grasping objects. 

A March 2000 VA examination report noted the veteran's 
complaints of numbness and twitching in the fingers of his 
left hand.  The examiner reported that the veteran had good 
strength in both hands and was right hand dominant.  The 
veteran denied a neck injury; however, the examiner noted 
that a 1997 MRI report revealed bulging disc at C6-7 and 
cervical spondylosis.  The examiner opined that the veteran 
had cervical radiculopathy and that the left wrist and hand 
condition are as likely as not related to his cervical disc 
disorder.

VA medical records from 1999 to 2002 show no complaints, 
findings, or diagnoses of disorder of the left wrist or hand.  

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the grant of service 
connection for impairment of the left wrist and hand as 
secondary to service-connected left shoulder or elbow 
disorders.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

While the medical evidence of record reveals complaints of 
numbness and tingling in the left wrist, hand, and fingers, 
there was no diagnosis of any disability in left wrist and 
hand until March 2000.  At that time, the VA examiner, after 
reviewing the evidence of record, noted that a previous MRI 
report revealed bulging discs at C6-7 and cervical 
spondylosis.  The VA examiner determined that the veteran's 
left hand and wrist problems were due to cervical 
radiculopathy as a result of cervical spine disc disorder.  
However, the veteran is not service-connected for cervical 
spine disorder.   Thus, there is no competent medical 
evidence relating the veteran's impairment of his left wrist 
and hand to his service-connected left shoulder and left 
elbow disabilities.  

The Board has considered the doctrine of benefit of the 
doubt, which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  However, in this case, the 
evidence is not in relative equipoise.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the 
contrary, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection for impairment of the left wrist and hand and the 
claim must therefore be denied.



II.  Increased evaluation

Service medical records do not disclose any complaints, 
findings, or diagnoses of a left elbow disorder.

VA medical records from March to September 1995 reflect the 
veteran's complaints of pain and tingling in the left arm.  
At an October 1994 VA examination, it was noted that the 
veteran's left arm rotation was limited to about 15 degrees 
because of concern about redislocation and pain in the 
shoulder and the left elbow.  A September 1995 VA medical 
record revealed range of motion of the left elbow was 0 to 
130 degrees.

At a May 1997 VA examination, the veteran complained pain, 
tingling, and numbness in the left elbow.  On evaluation, 
range of motion of the left elbow revealed flexion to 125 
degrees, extension to 10 degrees, supination to 85 degrees, 
and supination at 45 degrees.  X-ray of the left elbow was 
normal.  The examiner stated that the veteran's left elbow 
disorder was secondary to his left shoulder disability. 

Based upon the foregoing evidence, the RO granted service 
connection for limitation of supination of the left elbow in 
a July 1997 rating decision and assigned a noncompensable 
evaluation under Diagnostic Code 5213 effective from October 
31, 1995.

At his March 2000 hearing, the veteran testified that he 
experienced flare-ups of intense pain in his left elbow with 
swelling.  At a March 2000 VA joints examination, the veteran 
reported that he had some initial left elbow pain at the time 
he placed in a body cast in service in 1968.  Upon 
evaluation, range of motion of the left elbow was extension 
to 0 degrees, flexion to 145 degrees, pronation to 60 
degrees, and supination to 60 degrees.  The examiner stated 
that the veteran experienced difficulty with supination of 
the left elbow.   The examiner stated that the range of 
motion tests were performed with consideration of pain, 
weakness, fatigue, and incoordination, but that there was no 
evidence of acute flare-ups.

VA medical records from 1999 to 2002 show no complaints, 
findings, or diagnoses of any left elbow problems.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO evaluated the veteran's left elbow disability under 
Diagnostic Code 5213, impairment of pronation and supination, 
and assigned a noncompensable evaluation.  Under Diagnostic 
Code 5213, a 10 percent evaluation is warranted for 
limitation of supination to 30 degrees or less.  A 20 percent 
evaluation is warranted for limitation of pronation with 
motion lost beyond last quarter of the arc, the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213 (2002).  
The regulations provide that where the Schedule doe not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2002).  Normal range of motion of the elbow is 
0 degrees extension to 145 degrees flexion and 0 to 85 
degrees pronation and 0 to 85 degrees supination.  38 C.F.R. 
§ 4.71, Plate I (2002).  
 
Upon review, the Board concludes that the veteran's left 
elbow symptomatology is indicative of no more than a 
noncompensable evaluation.  The medical evidence does not 
demonstrate limitation of supination of 30 degrees or less, 
which would warrant the assignment of a compensable 
evaluation under the criteria set forth in Diagnostic Code 
5213.  The Board notes that the veteran's left elbow further 
fails to demonstrate loss of flexion or loss of extension or 
ankylosis of the elbow; thus, consideration of Diagnostic 
Codes 5205, 5206, or 5207 is not warranted.  

Moreover, while it is clear from the record that the veteran 
had pain associated with his left elbow disability as well as 
some loss of range of supination of the left elbow, there was 
no objective evidence, such as disuse atrophy or weakness, to 
indicate that the veteran's left elbow symptoms, including 
pain, fatigability, or incoordination during intermittent 
flare-ups, result in any additional limitation of function to 
a degree that would support a disability evaluation of the 10 
percent under Diagnostic Codes 5205, 5206, 5207, or 5213.  
The evaluation currently assigned accurately reflects the 
degree of disability produced as a result of the veteran's 
left elbow pathology.  Accordingly, the preponderance of 
evidence is against a compensable evaluation for limitation 
of supination of the left elbow.  The appeal is denied.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a March 2001 letter, August 2002 
rating decision, and August 2002 supplemental statement of 
the case.  In particular, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, and 
private medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bipolar disorder is granted.  

Service connection for left wrist and hand disorder is 
denied.  

Entitlement to a compensable evaluation for limitation of 
supination of the left elbow is denied.



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

